IN THE SUPREME COURT OF THE STATE OF DELAWARE

RAHEEM AUSTIN,                         §
                                       §   No. 367, 2014
      Defendant Below,                 §
      Appellant,                       §
                                       §   Court Below—Superior Court
      v.                               §   of the State of Delaware,
                                       §   in and for New Castle County,
STATE OF DELAWARE,                     §   Cr. ID No. 1303017358
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                         Submitted: September 22, 2014
                          Decided: September 24, 2014

                                     ORDER

      This 24th day of September 2014, it appears to the Court that:

      (1)    On July 7, 2014, the appellant filed a notice of appeal from a June 26,

2014 Superior Court order sentencing him for a violation of probation.          The

appellant’s opening brief and appendix were due on or before August 20, 2014.

      (2)    On August 22, 2014, the Chief Deputy Clerk sent a notice of brief

delinquency to the appellant. On September 3, 2014, the Chief Deputy Clerk

issued a Supreme Court Rule 29(b) notice, by certified mail, directing the appellant

to show cause why this appeal should not be dismissed for his failure to file an

opening brief and appendix and for his failure to pay the required filing fee. On

September 9, 2014, the certified notice to show cause was returned in an envelope

marked “Return to Sender, Attempted—Not Known, Unable to Forward.” The
notice to show cause was sent again, by first class mail to the address on record

with the Department of Correction, on September 9, 2014.

       (3)    The appellant has failed to respond to the notice show cause sent by

first class mail and still has not filed an opening brief. Under these circumstances,

dismissal of this appeal is deemed to be unopposed.1

       NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that the within appeal is DISMISSED.

                                                   BY THE COURT:

                                                   /s/ Henry duPont Ridgely
                                                   Justice




1
 Supr. Ct. R. 3(b)(2)(providing that party is deemed to have consented to termination of appeal
when that party fails to respond to notice to show cause).

                                              2